Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Brandon Wayne Evans, Appellant                         Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 42,993-
No. 06-13-00244-CR         v.                          B). Opinion delivered by Chief Justice
                                                       Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                           participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Brandon Wayne Evans, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED OCTOBER 31, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk